DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 2/24/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments Claims have overcome the objection noted in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “input device” in claims 8 and 10 and “cursor directing device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Shelton (US Patent Application Publication 2013/0339941), referred to as Shelton herein [previously presented].
Milligan et al. (US Patent Application Publication 2003/0221076), referred to as Milligan herein [previously presented].
Strauss (US Patent Number 6,246,411), referred to as Strauss herein [previously presented].
Guest (US Patent Application Publication 2018/0129657), referred to as Guest herein [previously presented].
Aymeloglu et al. (US Patent Application Publication 2010/0070842), referred to as Aymeloglu herein [previously presented].
Lee et al. (US Patent Application Publication 2012/0124675), referred to as Lee herein [previously presented].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Aymeloglu in further view of Lee.

Regarding claim 1, Guest discloses a method of encapsulating an on-screen graphical user interface of a computer system, said method comprising (Guest, Abstract – capturing a screenshot of displayed applications and transfer the screenshot and metadata to additional user equipment. See also ¶0056. ¶0032 – computers are examples of UEs. Fig. 9 with ¶0094-¶0098 – computers sharing screenshot+ files to recreate a session from one UE on a separate UE):
invoking a 
receiving a first user input and a second user input at the computer system, wherein on-screen positions of the first and 
and encapsulating an object in a system memory of the computer system based on said capture portion, wherein the object comprises information associated with the on-screen graphical user interface which is associated with a first application program (Guest, Fig. 9 with ¶0098 – metadata instructions for loading the session state include an application class, a specific application, a specific application version number, different instructions for rendering the application state for different versions of application. ¶0100 – specific video naming or timing for rendering the video. Figs. 10-12 and ¶0101-¶0122 – URL for content, page view position, zoom state, specific address viewed. ¶0080 and ¶0088 – combination of metadata and screenshot is stored as a “screenshot+” among a set. Screenshot+ can be a single file or multiple associated files. Application is downloaded based on application metadata. See also Fig. 13 with ¶0123-¶0128),
and wherein further the information comprises software and elements required for reproducing the capture portion on one of: a remote computer system; and within a second application program of said computer system (Guest, Figs. 4 and 6 with ¶0003, ¶0038, ¶0052-¶0055, ¶0078-¶0079 – application GUI to be shared is rendered according to executed instructions. Application specific metadata is used for recreation of the application on the receiving user equipment. See also Figs. 12-13 with at least ¶0112).
However, Guest appears not to expressly disclose wherein an on-screen position of the second user input defines an end of the geometric area of the on-screen graphical user interface.
However, in the same field of endeavor, Aymeloglu discloses sharing information of an application GUI (Aymeloglu, Abstract),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application screenshot Guest, to be performed according to a user-defined region based on the teachings of Aymeloglu. The motivation for doing so would have been to conveniently realize the ability to perform screenshots and to more efficiently remove portions of the image that are not relevant (Aymeloglu, ¶0013-¶0014).
However, Guest as modified appears not to expressly disclose kernel. However, in the same field of endeavor, Lee disclose initiating a screen capture by  invoking a kernel level system call on the computer system to initiate a screen capture of information displayed on a display screen (Lee, Fig. 1 with ¶0031 – Kernel level handling of screen capture request. See also ¶0038 and ¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application screenshot of Guest, to be performed according via a kernel level system call based on the teachings of Lee. The motivation for doing so would have been to process screen capture requests in a more uniform fashion, thereby improving system stability, and facilitating data security and DRM (Lee, ¶0005-¶0008 and ¶0044).

Regarding claim 4, Guest as modified discloses the elements of claim 1 above, and further discloses packaging the object into a file on a local file system of the computer system and wherein the 

Regarding claim 5, Guest as modified discloses the elements of claim 4 above, and further discloses transferring the file from the local file system to a remote computer system (Guest, Abstract – capturing a screenshot of displayed applications and transfer the screenshot and metadata to additional user equipment. ¶0032 – computers are examples of UEs. Fig. 9 with ¶0094-¶0098 – computers sharing screenshot+ files to recreate a session from one UE on a separate UE);
and reproducing the capture portion of the on-screen graphical user interface of the first application program on an on-screen display of the remote computer system, wherein the capture portion so reproduced is interactive with a user of the remote computer system in accordance with the first application program (Guest, Fig. 14 with ¶0129-¶0133 – screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. Applications are loaded on the remote devices. At least ¶0098 – creating some or all of the characteristics of the session state from the screenshot+ including loading the corresponding application on the mobile device for use. See also Figs. 10-13. See also Table 1).

Regarding claim 6, Guest as modified discloses the elements of claim 1 above and further discloses wherein the kernel level system call is invoked responsive to one of: a gesture made using a touch-sensitive display; and a keystroke (Guest, Fig. 6 with ¶0076, ¶0150 – screenshot request can occur via keyboard command).

Regarding claim 7, Guest as modified discloses the elements of claim 1 above, and further discloses wherein said object is a kernel space object and wherein further the software and elements comprise: data; images; definition metadata of on-screen elements; positional metadata of on-screen elements: metadata of functionality of on-screen graphical user interface elements and an identification of said first application program (Guest, Fig. 9 with ¶0098 – metadata instructions for loading the session state include an application class, a specific application, a specific application version number, different instructions for rendering the application state for different versions of application. Figs. 10-12 and ¶0101-¶0122 – URL for content, page view position, zoom state, specific address viewed. ¶0080 and ¶0088 – combination of metadata and screenshot is stored as a “screenshot+” among a set. Screenshot+ can be a single file or multiple associated files).

Regarding claim 8, Guest as modified discloses the elements of claim 1 above, and further discloses wherein the first user input is received responsive to clicking a button of a user input device, and the second user input is received responsive to releasing the button of the user input device (Aymeloglu, Figs. 5 and 6 with ¶0087-¶0088 – user drags a rectangle over the GUI to define a region for a screenshot. In this case, the user clicks a mouse and drags a rectangle to define a region. See also ¶0099 – generating the screenshot responsive to a key release).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Aymeloglu in further view of Lee in further view of Strauss.

Regarding claim 2, Guest as modified discloses the elements of claim 1 above. However, Guest as modified appears not to expressly disclose responsive to the kernel level system call, modifying an on-screen cursor to indicate that the capture portion of the on-screen graphical user interface to be encapsulated is to be defined.
However, in the same field of endeavor, Strauss discloses a drag and drop selection (Strauss, Abstract)
modifying an on-screen cursor to indicate the function to be performed on the capture portion (Strauss, Abstract with Column 2 lines 33-48 – cursor appearance can represent the functional controls to be used for the drag operation. See also Fig. 1B with Column 3 lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application screenshot of Guest as modified, to include representing the screen capture function by modifying the shape of the cursor based on the teachings of Strauss. The motivation for doing so would have been to further indicate the function to be performed as a result of the gesture, especially in an environment in which the function can be changed during gesture (Strauss, Column 2 lines 33-48).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Aymeloglu in further view of Lee in further view of Milligan.

Regarding claim 3, Guest as modified discloses the elements of claim 1 above, and further discloses packaging the object stored in the system memory 
However, Guest as modified appears not to expressly disclose using a pointer. However in the same field of endeavor, Milligan discloses capturing data instants or snapshots (Milligan, ¶0006)
including storing the file in system memory using a pointer (Milligan, Abstract and at least ¶0005-¶0012 and ¶0033 – pointers for creating multiple references to an individual file or dataset).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application of Guest as modified to use pointers based on the teachings of Milligan. The motivation for doing so would have been to enable faster packaging of files and to reduce storage overhead (Milligan, ¶0005-¶0012).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Aymeloglu in further view of Lee in further view of Shelton.

Regarding claim 9, Guest as modified discloses the elements of claim 1 above. However, Guest as modified appears not to expressly disclose wherein the object comprises at least one of an operating system object and a kernel space object, and wherein the object further comprises an unfold flag indicating that the object is encapsulated for execution on a remote computer system.

wherein the object comprises at least one of an object and a kernel object, and wherein the object further comprises an unfold flag indicating that the object is encapsulated for execution on a remote computer system (Shelton, ¶0050-¶0057 – JAR/ATX file operating system object including cryptographic signatures and content manifests. ¶0136-¶0137 – package items are generated and stored in a container file before transfer to target device. ¶0083-0097 – metadata indicating that the object is encapsulated for execution on a remote computer system includes application name and application dependencies. ¶0139 – package contents include information to enable installation and execution of the package. See also ¶0147-¶0151 and ¶0056 for additional flags identifying installation components).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application executable of Guest as modified, to include an unfold flag for execution on a remote computer system based on the teachings of Shelton. The motivation for doing so would have been to facilitate sharing of applications between dissimilar types of devices (Shelton, ¶0034-¶0040).


Claims 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Lee.

Regarding claim 10, Guest discloses a method of defining and encapsulating an on-screen graphical user interface for reproduction thereof on a remote computer system, said method comprising (Guest, Abstract – capturing a screenshot of displayed applications and transfer the screenshot and 
initiating a screen capture by invoking a 
defining a geometric area of the on-screen graphical user interface using an input device, said geometric area being a capture area and wherein said on-screen graphical user interface is related to a plurality of application programs (Guest, Fig. 5 with ¶0056 and ¶0150 – screenshot captures some or all of the display screen information. ¶0067, ¶0150 – user defines a particular portion of the screen to capture);
encapsulating said capture area to create a 
and wherein at least part of the on-screen graphical user interface of the first application program and at least part of the on-screen graphical user interface of the second application program are displayed within the geometric area of the on-screen graphical user interface (Guest,  Figs. 13-14 with ¶0123-¶0133 - screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. ¶0150 – application is within the user-defined area):
and transferring the 
However, Guest appears not to expressly disclose kernel. However, in the same field of endeavor, Lee disclose initiating a screen capture by  invoking a kernel level system call on the computer system to initiate a screen capture of information displayed on a display screen (Lee, Fig. 1 with ¶0031 – Kernel level handling of screen capture request. See also ¶0038 and ¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application screenshot of Guest, to be performed according via a kernel level system call based on the teachings of Lee. The motivation for doing so would have been to process screen capture requests in a more uniform fashion, thereby improving system stability, and facilitating data security and DRM (Lee, ¶0005-¶0008 and ¶0044).

Regarding claim 11, Guest as modified discloses the elements of claim 10 above, and further discloses wherein a reproduced geometric area on the display of the remote computer system implements, on the remote computer system, an on-screen graphical user interface of the first application program and an on-screen graphical user interface of the second application program, and wherein further the on-screen graphical user interfaces are interactive with a user of the remote computer system in accordance with the first and second application programs (Guest, Fig. 14 with ¶0129-¶0133 – screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. Applications are loaded on the remote devices. At least ¶0098 – creating some or all of the characteristics of the session state from the screenshot+ including loading the corresponding application on the mobile device for use. See also Figs. 10-13. See also Table 1).

Regarding claim 12, Guest as modified discloses the elements of claim 11 above, and further discloses activating one or more graphical user elements of the geometric area of the on-screen graphical user interface reproduced on the display of the remote computer system (Guest, Fig. 14 with ¶0129-¶0133 – screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. Applications are loaded on the remote devices. At least ¶0098 – creating some or all of the characteristics of the session state from the screenshot+. See also Figs. 10-13. Fig. 9 with ¶0098 – metadata instructions for loading the session state include an application class, a specific application, a specific application version number, different instructions for rendering the application state for different versions of application. ¶0100 – specific video naming or timing for rendering the video. Figs. 10-12 and ¶0101-¶0122 – URL for content, page view position, zoom state, specific address viewed).

Regarding claim 13, Guest as modified discloses the elements of claim 11 above, and further discloses wherein the one or more graphical user elements of the geometric area reproduced on the display of the remote computer system is activated by clicking thereon (Guest, Fig. 14 with ¶0129-¶0133 – screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. Applications are loaded on the remote devices. At least ¶0098 – creating some or all of the characteristics of the session state from the screenshot+. See also Figs. 10-13. Fig. 9 with ¶0098 – metadata instructions for loading the session state include an application class, a specific application, a specific application version number, different instructions for rendering the application state for different versions of application. ¶0100 – specific video naming or timing for rendering the video. Figs. 10-12 and ¶0101-¶0122 – URL for content, page view position, zoom state, specific address viewed. See also ¶0058 and ¶0111 – user interaction with the application).

Regarding claim 14, Guest as modified discloses the elements of claim 10 above, and further discloses wherein opening the kernel space object on the remote computer system causes the on-screen graphical user interface of the first application program and the on-screen graphical user interface of the second application program to be reproduced and interactive on a display of the remote computer system (Guest, Figs. 9 and 14 with ¶0084, ¶0089, ¶0097, and ¶0132 – request to load, such as by clicking on, the screenshot+ file results in recreation of the session state. See also Table 1 line 6 – session state opening results in web browser view of the session).

Regarding claim 16, Guest as modified discloses the elements of claim 10 above, and further discloses packaging the kernel space object into a file on a local file system of the first computer system 

Regarding claim 17, Guest as modified discloses the elements of claim 10 above, and further discloses wherein the kernel level system call is invoked responsive to at least one of: a gesture made using a cursor directing device; and a keystroke of the first computer system (Guest, Fig. 6 with ¶0076, ¶0150 – screenshot request can occur via keyboard command).

Regarding claim 18, Guest as modified discloses the elements of claim 10 above, and further discloses wherein said first and second sub-objects respectively comprise: data; images; definition metadata of on-screen elements; positional metadata of on-screen elements; metadata of functionality of on-screen graphical user interface elements and an identification of said first and second application programs (Guest, Fig. 9 with ¶0098 – metadata instructions for loading the session state include an application class, a specific application, a specific application version number, different instructions for rendering the application state for different versions of application. Figs. 10-12 and ¶0101-¶0122 – URL for content, page view position, zoom state, specific address viewed. ¶0080 and ¶0088 – combination of 

Regarding claim 19, Guest discloses an apparatus for encapsulating an on-screen graphical user interface for reproduction on a remote computer system, said apparatus comprising (Guest, Abstract – capturing a screenshot of displayed applications and transfer the screenshot and metadata to additional user equipment. See also ¶0056. Guest, Fig. 5 with ¶0056-¶0057 – screenshot of image being displayed in an operating system user interface. ¶0032 – computers are examples of UEs. Fig. 9 with ¶0094-¶0098 – computers sharing screenshot+ files to recreate a session from one UE on a separate UE);
a display screen operable to display the on-screen graphical user interface; a general purpose processor; and a system memory, wherein the general purpose processor is operable to execute instructions to (Guest, ¶0031 and ¶0045 – instructions executing instructions stored in hardware memory. Abstract with ¶0051-¶0052 – screen displaying interface):
initiate a screen capture of the on-screen graphical user interface responsive to a 
create a 
and wherein at least part of the on-screen graphical user interface of the first application program and at least part of the on-screen graphical user interface of the second application program are displayed within the geometric area of the on-screen graphical user interface (Guest,  Figs. 13-14 with ¶0123-¶0133 - screenshot includes multiple applications for sharing with external devices. Multiple identified applications within the screenshot are shared via image and metadata. ¶0150 – application is within the user-defined area);
and store the 
However, Guest appears not to expressly disclose kernel. However, in the same field of endeavor, Lee disclose initiating a screen capture by  invoking a kernel level system call on the computer system to initiate a screen capture of information displayed on a display screen (Lee, Fig. 1 with ¶0031 – Kernel level handling of screen capture request. See also ¶0038 and ¶0040).


Regarding claim 20, Guest as modified discloses the elements of claim 19 above, and further discloses wherein the general purpose processor is operable to package the kernel space object using at least one of a pointer in the system memory and a local file and wherein further the on-screen graphical user interface reproduced on the remote computer system comprises the on-screen graphical user interface of the first application program and the on-screen graphical user interface of the second application program on a display of the remote computer system, and wherein further said on-screen graphical user interfaces are interactive with a user of the remote computer system in accordance with the first and second application program (Guest, ¶0080 and ¶0088 – combination of metadata and screenshot is stored as a “screenshot+” among a set. Screenshot+ can be a single file or multiple associated files. At least ¶0098 – creating some or all of the characteristics of the session state from the screenshot+. Figs. 4 and 6 with ¶0003, ¶0038, ¶0052-¶0055, ¶0078-¶0079 – application GUI to be shared is rendered according to executed instructions. Application specific metadata is used for recreation of the application on the receiving user equipment. See also Figs. 10-13 with at least ¶0112).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest in view of Lee in further view of Milligan.

Regarding claim 15, Guest as modified discloses the elements of claim 10 above, and further discloses packaging the kernel space object using a 
However, Guest as modified appears not to expressly disclose using a pointer. However in the same field of endeavor, Milligan discloses capturing data instants or snapshots (Milligan, ¶0006)
including storing the file in system memory using a pointer (Milligan, Abstract and at least ¶0005-¶0012 and ¶0033 – pointers for creating multiple references to an individual file or dataset).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application of Guest as modified to use pointers based on the teachings of Milligan. The motivation for doing so would have been to enable faster packaging of files and to reduce storage overhead (Milligan, ¶0005-¶0012).


Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Applicant respectfully submits, however, that the cited portions of Guest are completely silent with respect to encapsulating an object in a system memory of the computer system based on said capture portion, wherein the object comprises information associated with the on-screen graphical user interface which is associated with a first application program, and wherein further the information comprises software and elements required for reproducing the capture portion on one of: a remote computer system: and within a second application program of said computer system, as claimed. [emphasis in original]

The Examiner cannot concur with the Applicant. Guest discloses a “screenshot+” encapsulation which is a software object, and contains software objects, and is used to reproduce the capture portion on a remote computer (Guest at least ¶0080, ¶0088, and ¶0098).

Applicant argues that:
At the cited portions, Guest purportedly teaches techniques for associating a captured screenshot with application-specific metadata that defines a session state of an application contributing image data to the captured screenshot. For example, at paragraph [0098], Guest mentions that a version table can be maintained as part of screenshot data and that if a new application needs to be installed or an existing application needs to be updated to process the application-specific metadata, user equipment can install or update the application. The application is then launched, and the application processes the filtered application-specific metadata to recreate some or all of the characteristics of the application session state from the screenshot data. However, paragraph [0098] is entirely silent regarding wherein the information comprises software and elements required for reproducing the capture portion on one of: a remote computer system; and within a second application program of said computer system. Guest merely mentions that an application can be installed/updated, if necessary, before an application is launched and a session state is recreated.

The Examiner cannot concur with the Applicant. A required version table is the required software, and metadata can be the elements. For example, the object (screenshot+) comprises information (version table), and the information comprises software and elements required (individual compatible versions) for reproducing the capture portion. For example, Guest at ¶0098 describes requiring “Chrome iOS browser version 6 or higher”. This is information comprising software required for reproducing the capture portion. Applicant’s Specification describes similar behavior (remotely downloading software if it is not already installed) at least at ¶0043.

Applicant argues that:
Similarly, while paragraphs [0098] - [0120] of Guest may mention using screenshot data computed on a computer system to launch an application on another device (e.g., a 
…
Alternatively, at paragraph [0116], Guest mentions that if an application is not installed on the smartphone, the smartphone can download the application/software automatically, stating: 
…
Importantly, the Google Maps application/software is not included in the screenshot data, and the session state is not exactly the same as the screenshot data. In fact, the session state and graphical user interface of the application are explicitly modified ("filtered") to be different on the smartphone, as stated at paragraph [0121]: 
…
Accordingly, Guest cannot be said to teach or suggest encapsulating an object in a system memory of the computer system based on said capture portion, wherein the object comprises information associated with the on-screen graphical user interface which is associated with a first application program, and wherein further the information comprises software and elements required for reproducing the capture portion on one of: a remote computer system: and within a second application program of said computer system, as claimed.  [emphasis in original]

The Examiner cannot concur with the Applicant for the reasons stated above. Additionally, a limitation requiring the session state to be “exactly the same” does not appear in the claims as currently amended. The Examiner notes that Applicant’s Specification also would appear to lack support for such a limitation.


Applicant argues that:
Applicant respectfully asserts that the cited combination of Guest, Aymeloglu and Lee fail to teach the embodiment as described in Claim 9. At page 13 of the instant Office Action, the rejection acknowledges that Guest fails to teach the recited limitations of Claim 9. However, Shelton is alleged to leach theses limitations.

At the portions cited in the rejection, Shelton merely described techniques for transferring an application that includes transferring files necessary for recreating the 

The examiner cannot concur with the Applicant. Shelton teaches at least an operating system object at ¶0050-¶0057 (JAR/ATX file), comprising an unfold flag (¶0083-¶0097, ¶0147-¶0151, ¶0056) indicating that the object is encapsulated (¶0136-¶0137, ¶0139). In this case, the unfold flag is at least the manifest of the encapsulated package, indicating what the package contains and what contents will be installed/extracted (unfolded) from the package.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175